As filed with the Securities and Exchange Commission on June 6, 2014 Securities Act File No.2-10685 Investment Company Act File No.811-214 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549. FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933x Pre-Effective Amendment No.o Post-Effective Amendment No.145x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940x Amendment No. x (Check Appropriate Box or Boxes) SENTINEL GROUP FUNDS,INC. (Exact Name of Registrant as Specified in Charter) National Life Drive Montpelier, Vermont 05604 (Address of Principal Executive Offices) (Zip Code) (802) 229-7410 (Registrant’s Telephone Number, including Area Code) Lisa Muller, Esq. Copy to: c/o Sentinel Asset Management,Inc. John A. MacKinnon,Esq. National Life Drive Sidley Austin LLP Montpelier, Vermont 05604 787 Seventh Avenue New York, New York 10019 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) ¨ immediately upon filing pursuant to paragraph(b) x on July 1, 2014 pursuant to paragraph(b)(1)(iii) ¨ 60 days after filing pursuant to paragraph(a)(1) ¨ on pursuant to paragraph(a)(1) ¨ 75 days after filing pursuant to paragraph(a)(2) ¨ on (date) pursuant to paragraph(a)(2)of Rule485. If appropriate, check the following box: x this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Common Stock, par value $.01 per share. This Post-Effective Amendment No. 145 under the Securities Act of 1933, as amended (the “Securities Act”) to the registration statement on Form N-1A (the “Registration Statement”) of Sentinel Group Funds, Inc. (the “Registrant”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act solely for the purpose of delaying, until July 1, 2014, the effectiveness of the registration statement filed in Post-Effective Amendment No. 144 on April 11, 2014, pursuant to paragraph (a) of Rule 485 under the Securities Act. This Post-Effective Amendment No. 145 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 144 to the Registrant’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the "Securities Act"), and the Investment Company Act of 1940, as amended Sentinel Group Funds, Inc. the "Registrant") certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) under the Securities Act and duly caused this Post-Effective Amendment No. 145 to the Registration Statement on Form N-1A of the Registrant, to be signed on behalf of the Registrant by the undersigned, duly authorized, in the City of Montpelier and State of Vermont, on the 6th day of June 2014. SENTINEL GROUP FUNDS,INC. (Registrant) By: /s/ Thomas H. Brownell Thomas H. Brownell President& Chief Executive Officer Signature Title Date /s/ Thomas H. Brownell Thomas H. Brownell President& Chief Executive Officer June 6, 2014 (Principal Executive Officer) /s/ John Birch Chief Financial Officer John Birch (Principal Financial and Accounting Officer) June 6, 2014 Thomas H. MacLeay* Chair (Director) Gary Dunton* Director John Pelletier* Director Deborah G. Miller* Director John Raisian* Director Richard H. Showalter,Jr.* Director Angela E. Vallot* Director * John Birch signs this document pursuant to the power of attorney filed with this Post Effective Amendment No.137 to the Registration Statement filed on FormN-1A. /s/ John Birch June 6, 2014 John Birch
